Title: John Adams to Abigail Adams, 21 August 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi August 21. 1778

If I knew of any more endearing Title I should certainly give it. But this appears to me to express the Truth, the whole Truth and nothing but the Truth.
It is at this Time a very still season for News. We are all Impatience to hear from America, having nothing certain since the 3d. July.
My Son is well, and servant, and both behave well. The first is in high Reputation here.—Please to draw Bills on me for what Money you want, and get your Unkle to obtain Cash for them. They shall be paid at sight. If any Body scruples your Bills get your Father or Unkle to indorse them.
It is uncertain by what Conveyance this will go. I send you the Journal de Paris, which contains an Account of all the new Books and Publications. Our Friends will be amused with them and our Children should be taught to read them. I hope you teach them all French, it is so usefull a Language that they should all learn it.—Embrace them for me. My duty to Father, Mother, Brothers, Sisters, Cousins, Uncles and all good folks.

I am &c.,
John Adams

